Exhibit 10.2

AXESSTEL, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is made and entered into
as of June 7, 2012, by and between Axesstel, Inc. a Nevada corporation
(“Axesstel”), and Patrick Gray, an individual (“Gray”), with respect to the
following facts:

A. Axesstel has employed Gray in the capacity of chief financial officer under
the terms of a letter agreement dated February 11, 2004, as amended.

B. Axesstel and Gray now desire to enter into this Agreement to supersede all
prior employment agreements between them, and to set out the terms and
conditions of Gray’s continued employment with Axesstel.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and intending to be legally bound, the parties agree as follows:

ARTICLE I

EMPLOYMENT AND RESPONSIBILITIES

1.1 Employment. Axesstel hereby employs Gray as its chief financial officer,
subject to the supervision and direction of Axesstel’s chief executive officer
and its board of directors (the “Board”).

1.2 Duties and Responsibilities. Gray shall have such duties as may be assigned
to Gray from time to time by Axesstel’s chief executive officer and the Board,
consistent with the responsibilities of the position of chief financial officer.
Gray shall comply with all applicable governmental laws, rules and regulations
and with all of Axesstel’s policies, rules and/or regulations applicable to the
employees of Axesstel and shall discharge his responsibilities in a diligent and
faithful manner, consistent with sound business practices.

1.3 Devotion of Time. Gray shall devote Gray’s full time, abilities and energy
to the faithful performance of the duties assigned to Gray under this Agreement
and the promotion of the business affairs of Axesstel.

ARTICLE II

DUTY OF LOYALTY

2.1 Outside Activities. During the period of his employment, Gray may serve on
one or two boards of directors (or similar body) of other business entities, or
provide advisory and other services thereto; provided, that such activities do
not interfere with the effective discharge of his duties and responsibilities to
Axesstel, the nature of such service is disclosed to the Board and the Board
consents to Gray’s rendering such service, which consent shall not be
unreasonably withheld or delayed.

2.2 Non-Competition. Gray shall not divert any business opportunities from
Axesstel to Gray or to any other person or business entity. During the term of
this Agreement, Gray will

 

-1-



--------------------------------------------------------------------------------

not engage in any employment, business, or activity that is in any way
competitive with the business or proposed business of Axesstel, and Gray will
not assist any other person or organization in competing with Axesstel or in
preparing to engage in competition with the business or proposed business of
Axesstel.

2.3 Non-Solicitation. During the term of this Agreement, Gray will not encourage
any customer, employee or consultant of Axesstel to discontinue, substantially
reduce or materially alter their business relationship with Axesstel in a manner
that is detrimental to Axesstel.

2.4 Injunctive Relief. Gray expressly agrees that the covenants set forth in
Sections 2.2 and 2.3 are reasonable and necessary to protect Axesstel and its
legitimate business interests, and to prevent the unauthorized dissemination of
proprietary information to competitors of Axesstel. Gray also agrees that
Axesstel will be irreparably harmed and that damages alone cannot adequately
compensate Axesstel if there is a violation of Sections 2.2 or 2.3 by Gray, and
that injunctive relief against Gray is essential for the protection of Axesstel.
Therefore, in the event of any such breach, it is agreed that, in addition to
any other remedies available, Axesstel shall be entitled as a matter of right to
injunctive relief in any court of competent jurisdiction, plus attorneys’ fees
actually incurred for the securing of such relief.

ARTICLE III

COMPENSATION

During the term of this Agreement, Axesstel shall pay Gray the following
compensation:

3.1 Salary. In consideration of the services to be rendered by Gray to Axesstel,
Axesstel will pay to Gray an annual salary of $240,000 (the “Base Salary”)
during the term of this Agreement, which salary may be increased (but not
decreased) from time to time in the sole discretion of the Board. Such Base
Salary shall be payable in conformity with Axesstel’s customary practices for
executive compensation, as in effect from time to time.

3.2 Bonus. Gray will be eligible to earn an annual bonus for each calendar year,
as determined by the Board based upon Axesstel’s performance as well as Gray
meeting certain performance objectives to be defined by the Board in connection
with the adoption of the operating budget for each fiscal year during the term
of Gray’s employment. Any bonus earned shall be paid within ninety (90) days
following the end of Axesstel’s fiscal year end.

3.3 Compensatory Equity. Gray will be eligible to be awarded options to acquire
common stock or other equity compensation awards under Axesstel’s 2004 Equity
Incentive Plan or other equity incentive plans subsequently adopted by Axesstel
or its affiliates. The timing and amount of any equity awards will be determined
by the administrator of the equity incentive plan.

3.4 Car Allowance. Gray shall be entitled to receive a car allowance in the
amount of $1,000 per month.

 

-2-



--------------------------------------------------------------------------------

3.5 Benefits. Gray will be eligible to participate on the same basis as other
Company executive employees in Axesstel’s employee benefit plans, including,
without limitation, health insurance, as such benefits or plans may be modified
or amended from time to time.

3.6 Vacation. Gray will be eligible to accrue twenty (20) days of paid vacation
each year. Such vacation shall be taken at such times and intervals as shall be
agreed to by Axesstel and Gray in their reasonable discretion. Gray shall cease
to accrue further vacation at any time after Gray has unused vacation accrual of
sixty (60) days.

3.7 Expenses. Axesstel shall pay or reimburse Gray for all reasonable business
expenses including, without limitation, cell phone, personal digital assistant
(PDA) device, business travel expenses, reasonably incurred or paid by Gray in
the performance of his responsibilities hereunder in accordance with Axesstel’s
prevailing policy and practice relating to reimbursements as modified from time
to time. Gray must provide substantiation and documentation of these expenses to
Axesstel in accordance with Axesstel policies in order to receive reimbursement.

ARTICLE IV

TAXES

4.1 Tax Obligations. All payments made under this Agreement to Gray or Gray’s
estate or beneficiaries will be subject to tax withholding pursuant to any
applicable laws or regulations. Gray will be solely liable and responsible for
the payment of Gray’s taxes arising as a result of any payment hereunder
including without limitation any unexpected or adverse tax consequence.

4.2 Section 409A. This Agreement is intended to comply with the requirements of
section 409A of the Internal Revenue Code (the “Code”). In the event that this
Agreement or any benefit paid to Gray hereunder is deemed to be subject to Code
Section 409A, Gray consents to Axesstel adopting such conforming amendments as
Axesstel deems necessary, in its reasonable discretion, to comply with Code
Section 409A. In addition, if Gray is a specified employee (within the meaning
of Code Section 409A) at the time of Gray’s separation from service, then to the
extent necessary to comply with Code Section 409A and avoid the imposition of
taxes under Code Section 409A, the payment of certain benefits owed to Gray
under this Agreement will be delayed and instead paid (without interest) to Gray
upon the earlier of the first business day of the seventh month following Gray’s
separation from service or ten business days after Gray’s death.

4.3 Code Section 280G. In the event that it is determined that any payment or
distribution of any type to or for Gray’s benefit made by Axesstel, by any of
its affiliates, by any person who acquires ownership or effective control or
ownership of a substantial portion of Axesstel’s assets (within the meaning of
Section 280G of the Code) or by any affiliate of such person, whether paid or
payable or distributed or distributable pursuant to the terms of an employment
agreement or otherwise, would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest or penalties, are
collectively referred to as the “Excise Tax”), then such payments or
distributions or benefits shall be payable either: (i) in full; or (ii) as to

 

-3-



--------------------------------------------------------------------------------

such lesser amount which would result in no portion of such payments or
distributions or benefits being subject to the Excise Tax. Gray shall receive
the greater, on an after-tax basis, of (i) or (ii) above, provided however that
to the extent applicable, Gray may elect to subject the payments that are in
excess of the permissible maximum payment amount specified under Code section
280G(b)(2)(A)(ii) to a stockholder vote as provided for under Code section
280G(b)(5). Unless Gray and Axesstel agree otherwise in writing, any
determination required under this Section 4.3 shall be made in writing by an
independent accountant selected by Axesstel (the “Accountant”) whose
determination shall be conclusive and binding. Gray and Axesstel shall furnish
the Accountant such documentation and documents as the Accountant may reasonably
request in order to make a determination. Axesstel shall bear all costs that the
Accountant may reasonably incur in connection with performing any calculations
contemplated by this Section.

ARTICLE V

EFFECT ON OTHER AGREEMENTS.

5.1 Previous Employment Agreements. This Agreement shall supersede and replace
any prior employee offer letter or employment agreement between Axesstel and
Gray, including the letter agreement dated February 11, 2004.

5.2 Equity and Bonus Compensation Plans and Agreements. This Agreement shall not
have any effect, or constitute any waiver of, any of Gray’s rights under
outstanding option or right to purchase common stock of Axesstel or any
compensation or bonus plan of Axesstel.

5.3 Indemnification. This Agreement shall not have any effect, or constitute any
waiver of, any of Gray’s rights to indemnification under Axesstel’s Articles of
Incorporation or any Indemnification Agreement between Axesstel and Gray.

5.4 Proprietary Information. Concurrently with the execution of this Agreement,
and in consideration of the salary and benefits provided to Gray under this
Agreement, Gray has entered into Axesstel’s Proprietary Information and
Inventions Agreement in the form attached hereto as Exhibit A.

ARTICLE VI

TERM AND TERMINATION

6.1 Term and Termination. Gray may resign his employment with Axesstel at any
time, but Axesstel requests, as a courtesy, that Gray provide reasonable notice
in advance of any resignation. Axesstel may terminate this Agreement for any
reason, or no reason at all, at any time upon thirty (30) days’ prior written
notice to Gray. Unless Axesstel requests otherwise in writing, upon termination
of Gray’s employment for any reason, Gray shall be deemed to have immediately
resigned from all director and officer positions with Axesstel (and its
affiliates) effective as of Gray’s last day of employment.

6.2 Payments on Termination. Upon termination of Gray’s employment for any
reason, on the last day of employment Gray shall receive payment of: (i) earned
but unpaid Base Salary; (ii) unused vacation days, if any, to the extent accrued
through the last day of employment; and (iii) payment of any outstanding
reimbursable business expenses.

 

-4-



--------------------------------------------------------------------------------

6.3 Severance Compensation. If (i) Axesstel terminates Gray’s employment under
this Agreement without Cause (as defined below), or (ii) if Gray resigns for
Good Reason (as defined below), then in each such case and subject to compliance
with the conditions of Sections 6.6 and 6.7 of this Agreement, Gray will be
eligible to receive the following benefits (the “Severance Compensation”):

6.3.1 Axesstel shall pay to Gray an amount equal to twelve (12) months of Gray’s
Base Salary then in effect, with such amount payable to Gray in a single lump
sum on the date of separation of employment.

6.3.2 Axesstel shall pay to Gray in a lump sum promptly following the date of
separation of employment an amount equal to a prorated portion of his bonus,
calculated to the separation date (less amounts previously paid), provided that
Gray has met the performance objectives for that calendar year through the most
recently completed fiscal quarter. Performance objectives tied to the Company’s
operating results will be measured by comparing the amounts recorded in the
Company’s financial statements in its quarterly report filed with the SEC for
the relevant period against the Company’s operating budget (as approved by the
Board of Directors) for the fiscal year. In the case of management by
objectives, if any, measurement of pro rata performance will be established by
the Board of Directors in good faith.

6.3.3 Axesstel shall pay Axesstel’s portion of the premiums required to continue
Gray’s (and his dependents’) group health insurance benefits for twelve
(12) months after the termination of employment under the applicable provisions
of COBRA; provided that Gray timely elects to continue and remains eligible for
these benefits under COBRA, and Gray is not offered and is not eligible for
health insurance benefits through another employer during this period. Gray
shall provide advance written notice to Axesstel informing Axesstel when the
Gray is offered or becomes eligible for other group health insurance benefits in
connection with new employment. In addition, if periodically requested by
Axesstel, the Gray will provide Axesstel with written confirmation that he has
not been offered other group health insurance benefits.

6.3.4 In the event that the termination without Cause or the resignation for
Good Reason occurs within twelve months following the acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the then-outstanding shares of common stock of
Axesstel other than in a transaction that has been approved by the Board or the
stockholders (a “Change in Control”), then Gray shall also be entitled to an
amount equal to Gray’s full annual bonus paid at 100% of the target amount as
set immediately prior to the Change in Control, payable in a lump sum promptly
upon separation of employment.

6.4 Termination for Cause. Axesstel may terminate Gray’s employment under this
Agreement for Cause at any time immediately upon written notice to Gray.
Termination by Axesstel shall constitute a termination for “Cause” if such
termination is for one or more of the following reasons:

6.4.1 the failure or refusal of Gray to fulfill his obligations under this
Agreement or the material breach by Gray of any of the terms of this Agreement
which is not cured within 15 days following written notice to Gray identifying
the nature of the failure;

 

-5-



--------------------------------------------------------------------------------

6.4.2 Gray’s abuse of alcohol, drugs or illegal substances which interferes with
Gray’s ability to perform his duties;

6.4.3 gross negligence, a material breach by Gray of his fiduciary duties or the
commission by Gray of an act of fraud or embezzlement or his misappropriation of
any money or other assets or property (whether tangible or intangible) of
Axesstel or its subsidiaries;

6.4.4 Gray’s engagement in conduct resulting in a material injury to the
business, financial condition or operations of Axesstel or its subsidiaries and
which is not authorized by the Board; or

6.4.5 the conviction of, or plea of guilty or nolo contendere by, Gray of a
felony or any crime or civil violation involving misrepresentation, fraud,
theft, or other willful act involving intentional wrongdoing.

In the event of a termination of Gray’s employment for Cause, Gray shall be
entitled only to the payments under Section 6.2 and shall not be entitled to any
Severance Compensation.

6.5 Resignation for Good Reason. “Good Reason” for purposes of this Agreement
shall mean:

6.5.1 a material diminution in the Gray’s authority, duties or responsibilities;

6.5.2 any reduction in the Base Salary other than voluntary reductions
commensurate with salary reduction programs implemented across all executive
officers of Axesstel; or

6.5.3 Axesstel’s material breach of the Employment Agreement.

For purposes of this Agreement, Gray may resign his employment from Axesstel for
“Good Reason” within sixty (60) days after the date that any one of the Good
Reason events listed above has first occurred without Gray’s written consent.
Gray’s resignation for Good Reason will only be effective if Axesstel has not
cured or remedied the Good Reason event within 30 days after its receipt of
Gray’s written notice (such notice shall describe in detail the basis and
underlying facts supporting Gray’s belief that a Good Reason event has
occurred). Such written notice must be provided by Gray to Axesstel within 30
days of the initial existence of the alleged Good Reason event. Failure to
timely provide such written notice to Axesstel means that Gray will be deemed to
have consented to and waived the Good Reason event. If Axesstel does timely cure
or remedy the Good Reason event, then Gray may either resign his employment
without Good Reason or Gray may continue to remain employed subject to the terms
of this Agreement.

6.6 Release of Claims and Covenant Not to Sue. The Severance Compensation will
be paid if and only if Gray timely satisfies all of the following conditions:
(i) Gray complies with

 

-6-



--------------------------------------------------------------------------------

all surviving provisions of this Agreement; (ii) Gray executes (and does not
revoke) a release of claims and covenant not to sue (the “Release”)
substantially in the form provided in the attached Exhibit B (and as may be
reasonably modified by Axesstel) and remains in full compliance with such
Release and (iii) such Release must become effective within 60 days after the
termination of employment.

6.7 Covenants. As a condition of this Agreement and to Gray’s receipt of any
Severance Compensation, Gray will fully and timely comply with all of the
covenants set forth in this Section (which shall survive the termination of
employment).

6.7.1 Upon the termination of employment, Gray shall return to Axesstel all
Company property including, but not limited to, computers, cell phones, pagers,
keys, laboratory notebooks, business cards, intellectual property, etc. and Gray
shall not retain any copies, facsimiles or summaries of any Axesstel proprietary
information. Notwithstanding the foregoing, on termination of employment Gray
shall be permitted to retain his laptop computer, personal digital assistant and
cellular telephone, provided that Axesstel first removes any of Axesstel’s
proprietary information from those devices.

6.7.2 Upon the termination of employment, Gray shall execute Axesstel’s
Proprietary Information Agreement Termination Certification (or its successor
agreement).

6.7.3 Gray will fully pay off any outstanding advances, loans or debts owed to
Axesstel no later than their applicable due date or the termination of
employment (if no other due date has been previously established).

6.7.4 Gray will not at any time during and subsequent to Gray’s period of
employment with Axesstel make any disparaging statements (oral or written) about
Axesstel, or any of its affiliated entities, officers, directors, employees,
stockholders, representatives or agents, or any of Axesstel’s products or
work-in-progress, in any manner that might be harmful to their businesses,
business reputations or personal reputations.

6.7.5 Gray shall, upon Axesstel’s request and without any payment therefore,
reasonably cooperate with Axesstel (and be available as necessary) after the
termination of employment, in connection with any legal matters involving events
that occurred during Gray’s period of employment with Axesstel.

ARTICLE VII

MISCELLANEOUS

7.1 Interpretation. Both Axesstel and Gray have had the opportunity to consult
with counsel before executing this Agreement. Accordingly this Agreement shall
be construed in accordance with its fair meaning and not strictly for or against
either party.

7.2 Waiver. The waiver by either of the parties, express or implied, of any
right under this Agreement or any failure to perform under this Agreement by the
other party, shall not constitute or be deemed a waiver of any other right under
this Agreement or of any other failure to perform under this Agreement by the
other party, whether of a similar or dissimilar nature.

 

-7-



--------------------------------------------------------------------------------

7.3 Entire Agreement. This Agreement and the Exhibits attached hereto set forth
the entire agreement and understanding of the parties relating to the subject
matter contained in this Agreement and merges all prior and contemporaneous
discussions and agreements between them. Any modification of any of the
provisions of this Agreement shall not be valid unless in writing and signed by
authorized representatives of the party against whom such modification is sought
to be enforced.

7.4 Notices. All notices pursuant to this Agreement must be in writing (which
may be by facsimile or electronic transmission) to be effective and shall be
deemed to have been given on the day actually delivered or received (upon
confirmation thereof). All notices to Gray shall be addressed to the address set
forth below his signature and all the notices to Axesstel shall be sent to
Axesstel’s headquarters.

7.5 Assignment. Neither party shall have the right to assign its duties or
responsibilities under this Agreement. With the above qualifications, this
Agreement shall inure to the benefit of, and be binding upon, the parties to
this Agreement, and their respective executors, administrators, successors and
assigns.

7.6 Governing Law. This Agreement shall be interpreted and governed by the laws
of the State of California and, as applicable, the laws of the United States,
without giving effect to the principles of choice of law or conflicts of laws of
California.

7.7 Attorneys’ Fees. In the event of any disputes arising out of this Agreement,
the prevailing party shall be entitled to reasonable attorneys’ fees and other
fees and costs related thereto.

7.8 Counterparts. This Agreement may be executed in multiple counterparts and
transmitted by facsimile or by electronic mail in “portable document format”
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a party’s signature. Each such counterpart shall
constitute an original and all of which together shall constitute one
instrument.

[Signature Page to Executive Employment Agreement Follows]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

AXESSTEL, INC.     PATRICK GRAY By:  

/s/ Clark Hickock

   

/s/ Patrick Gray

Name:  

Clark Hickock

    Signature Title:  

Chief Executive Officer

   

 

      Street Address      

 

      City                            
    State                                Zip  Code

 

-9-



--------------------------------------------------------------------------------

EXHIBIT A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

In consideration of my employment or retention as a consultant by Axesstel Inc.,
a Nevada corporation (“Axesstel”), I hereby agree to certain restrictions placed
by Axesstel on my use and development of information and technology of Axesstel,
as more fully set out below.

ARTICLE I

PROPRIETARY INFORMATION AND COMPANY DOCUMENTS

1.1 Proprietary Information. I understand that Axesstel possesses Proprietary
Information which is important to its business. “Proprietary Information” is
information developed, created or discovered by Axesstel, or which became known
by or was conveyed to Axesstel, which has or could have commercial value in
Axesstel’s business. By way of illustration, but not limitation, Proprietary
Information includes any and all technical and non-technical information such as
patent, copyright, trade secret, techniques, methodologies inventions, know-how,
processes, sketches, drawings, models, apparatus, equipment, algorithms, data,
database, database criteria, software programs and subroutines, source and
object code, features, modes of operation, formulae related to the current,
future and proposed products and services of Company, research, experimental
work, development, design details, specifications, engineering, financial
information, procurement requirements, purchasing, manufacturing and customer
lists, business forecasts, sales and merchandising plans, marketing plans, other
employee’s positions, skill levels, duties, compensation and all other terms of
their employment. I acknowledge that Proprietary Information may include
information previously disclosed to me. Proprietary Information may be stamped
or otherwise marked “Confidential”, “Proprietary,” or with some similar
designation. If any information or material is not so marked but nonetheless it
meets the definition above, it is still Proprietary Information. If I am
uncertain as to whether particular information or materials are Proprietary
Information, I will request Axesstel’s written opinion as to their status. I
understand that Proprietary Information does not include any information, idea
or material that: (i) is or becomes publicly known through lawful means and
without breach of this Agreement by me; (ii) was rightfully in my possession or
part of my general knowledge prior to my employment by Axesstel; or (iii) is
disclosed to me without confidential or proprietary restrictions by a third
party who rightfully possesses the information, ideas or materials (without
confidential or proprietary restrictions) and did not learn of it, directly or
indirectly, from Axesstel. Any information, idea or material will not be
considered to be publicly known or in the public domain merely because it is
embraced by more general information in my prior possession or the possession of
others, or merely because it is expressed in public literature in general terms.
Proprietary Information also does not include my general knowledge and skill
obtained during the course of my employment. I understand that my employment or
engagement as a consultant creates a relationship of confidence and trust
between me and Axesstel with respect to Proprietary Information.

1.2 Company Documents. I understand that Axesstel possesses Company Documents
which are important to its business. “Company Documents” are documents or other
media, including without limitation electronic data and information, that
contain Proprietary Information or any other information concerning the
business, operations or plans of Axesstel, whether such

 

-10-



--------------------------------------------------------------------------------

documents have been prepared by me or by others. Company Documents include, but
are not limited to, documents, spreadsheets, presentations, reports, blueprints,
drawings, photographs, charts, graphs, notebooks, customer lists, computer
disks, tapes or printouts, electronic communications, sound recordings and other
printed, typewritten or handwritten documents, sample products, prototypes and
models.

ARTICLE II

RESTRICTIONS ON USE

2.1 Proprietary Information. All Proprietary Information and all patents,
copyrights and other rights in connection therewith are and shall remain solely
the property of Axesstel. At all times, both during my employment with or
engagement as a consultant to Axesstel and after its termination, I will keep in
confidence and trust and will not use or disclose any Proprietary Information or
anything relating to it without the prior approval of Axesstel, except as may be
necessary in the ordinary course of performing my duties to Axesstel.

2.2 Company Documents. All Company Documents are and shall remain solely the
property of Axesstel. I agree that during my employment with or engagement as a
consultant to Axesstel, I will not remove or electronically transmit any Company
Documents from the business premises of Axesstel or deliver any Company
Documents to any person or entity outside Axesstel, except as I am required to
do in connection with the performance of my duties to Axesstel and pursuant to
appropriate non-disclosure agreements.

2.3 Third Party Information. I recognize that Axesstel may have received and in
the future will receive from third parties their confidential or proprietary
non-public information subject to a duty on Axesstel’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. At all times, both during my employment with or engagement as a
consultant to Axesstel and after its termination, I will keep in confidence and
trust and will not use or disclose any such confidential or proprietary
information or anything relating to it without the prior approval of Axesstel,
except as may be necessary in the ordinary course of performing my duties to
Axesstel consistent with Axesstel’s agreement with such third party.

2.4 Location. I agree to maintain at my work station and/or any other place
under my control only such Proprietary Information as I have a current “need to
know.” I agree to return to the appropriate person or location or otherwise
properly dispose of Proprietary Information once that need to know no longer
exists. I agree not to remove Proprietary Information from Axesstel’s premises
except as required in the course of my employment or consultancy with Axesstel.

2.5 Actions on Termination. I further agree that, immediately upon the
termination of my employment with or engagement as a consultant to Axesstel for
any reason, or at any other time requested by Axesstel, I will return all
Company Documents, apparatus, equipment, and other physical property, or any
reproduction of such property, excepting only (i) my personal copies of records
relating to my compensation; (ii) my personal copies of any materials previously
distributed generally to the public; and (iii) my copy of this Agreement, and
will agree to sign and deliver a Termination Certificate in the form attached
hereto as Exhibit 1.

 

-11-



--------------------------------------------------------------------------------

ARTICLE III

PERSONAL INFORMATION

3.1 Definition of Personal Information. “Personal Information” means personally
identifiable information about employees, independent contractors or third party
individuals, including names, addresses, telephone or facsimile numbers, Social
Security Numbers, background information, credit card or banking information,
health information, or other information entrusted to Axesstel.

3.2 Protection of Personal Information. During my employment with or engagement
as a consultant with Axesstel and thereafter, I shall hold Personal Information
in the strictest confidence and shall not disclose or use Personal Information
about other individuals, except in connection with my work for Axesstel, or
unless expressly authorized in writing by an authorized representative of
Axesstel. I understand that there are laws in the United States and other
countries that protect Personal Information, and that I must not use Personal
Information about other individuals other than for the purposes for which it was
originally used or make any disclosures of other individuals’ Personal
Information to any third party or from one country to another without prior
approval of an authorized representative of Axesstel. I understand that nothing
in this Agreement prevents me from discussing my wages or other terms and
conditions of my employment with coworkers or others, unless such discussion
would be for the purpose of engaging in unfair competition or other unlawful
conduct.

ARTICLE IV

INVENTIONS

4.1 Definition. As used in this Agreement, the term “Inventions” means all
processes, machines, manufactures, compositions of matter, improvements,
inventions (whether or not protectable under patent laws), works of authorship,
information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), moral rights, mask works, trademarks, trade
names, trade dress, trade secrets, know-how, ideas (whether or not protectable
under trade secret laws), and all other subject matter protectable under patent,
copyright, moral right, mask work, trademark, trade secret or other laws, and
includes without limitation all new or useful art, combinations, discoveries,
formulae, manufacturing techniques, technical developments, discoveries,
artwork, software, and designs.

4.2 Records. I agree during the term of this Agreement to make and maintain
adequate and current records, in a form specified by Axesstel, of all
Inventions, that I develop during the term of this Agreement. Such records shall
remain the sole property of Axesstel at all times.

4.3 Disclosure of Inventions. I will promptly disclose in writing to my
immediate supervisor, or to any persons designated by Axesstel, all Inventions,
whether or not patentable, made or conceived or reduced to practice or developed
by me, either alone or jointly with others, during the term of my employment or
engagement as a consultant. I will also disclose all things that would be
Inventions if made during the term of my employment with or engagement as a
consultant to Axesstel, but conceived, reduced to practice, or developed by me
within three (3) months of the termination of my employment with or engagement
as a consultant to Axesstel to permit a determination by Axesstel as to whether
such Inventions should be property of Axesstel.

 

-12-



--------------------------------------------------------------------------------

Such disclosures shall be received by Axesstel in confidence. I will not
disclose Inventions to any person outside Axesstel unless I am requested to do
so by my supervisor or other person designated by Axesstel. Prior to my
submitting or disclosing for possible publication or dissemination outside
Axesstel any material prepared by me that incorporates information that concerns
Axesstel’s business or anticipated research, I agree to deliver a copy of such
material to Axesstel, for its review. I agree to make such deletions and
revisions as are reasonably requested by Axesstel to protect its Proprietary
Information.

4.4 Ownership of Inventions. I agree that all Inventions which I make, conceive,
reduce to practice or develop (in whole or in part, either alone or jointly with
others) during my employment or consultancy shall be the sole property of
Axesstel. Axesstel shall be the sole owner of all patents, copyrights and other
intellectual property or other rights in connection therewith. I further
acknowledge and agree that such Inventions, are “works made for hire” (as that
term is used in the United States Copyright Act) for Axesstel, and that all
rights to such Inventions in all forms shall belong to Axesstel for all purposes
throughout the universe in perpetuity.

4.5 Assignment. I hereby assign to Axesstel any right, title or interest I have
or may in the future acquire in Inventions which I make, conceive or reduce to
practice or develop (in whole or in part, either alone or jointly with others)
during my employment or consultancy. I am aware that new rights to the
Inventions and new or changed technology, uses, media, formats, modes of
transmission and methods of distribution, dissemination, exhibition or
performance are being and will inevitably continue to be developed in the
future, which offer new opportunities for exploiting the Inventions, and I
intend and hereby do grant and convey to Axesstel any and all new rights to and
all new exploitation rights in respect of the Inventions. I agree to confirm any
such waivers and consents from time to time as requested by Axesstel.

4.6 License. To the extent any of the rights, title and interest in and to the
Inventions cannot be assigned by me to Axesstel, I hereby grant to Axesstel an
exclusive, royalty-free, transferable, irrevocable, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to practice such
non-assignable rights, title and interest. To the extent any of the rights,
title and interest in and to Inventions can be neither assigned nor licensed by
me to Axesstel, I hereby irrevocably waive and agree never to assert such
non-assignable and non-licensable rights, title and interest against Axesstel or
any of Axesstel’s successors in interest to such non-assignable and
non-licensable rights.

4.7 Moral Rights. Axesstel is the “author” of such Inventions for all purposes,
and the sole and exclusive owner of all the rights therein and thereto,
including all so-called “moral rights of authors” and “droit moral” rights and
any similar or analogous rights under the applicable laws of any country of the
world. To the extent such moral rights cannot be assigned under applicable law,
I hereby waive such moral rights and consent to any action of Axesstel that
would violate such moral rights in the absence of such consent. I hereby
authorize Axesstel to publish the Inventions in Axesstel’s sole discretion with
or without attributing any of the foregoing to me or identifying me in
connection therewith and regardless of the effect on such Inventions or my
relationship thereto. I agree to ratify and consent to any action that may be
taken or authorized by Axesstel with respect to such Inventions, and I will
confirm any such ratifications and consents from time to time as requested by
Axesstel.

 

-13-



--------------------------------------------------------------------------------

4.8 Further Assurances. I agree to perform, during and after my employment with
or engagement as a consultant to Axesstel, all acts deemed necessary or
desirable by Axesstel to permit and assist it, at Axesstel’s expense, in
obtaining and enforcing patents, copyrights or other rights on such Inventions
in any and all countries. Such acts may include, but are not limited to,
execution of documents and assistance or cooperation in filing, prosecution, or
registration of patents or other applications, assistance in the enforcement of
proprietary rights, or cooperation in legal proceedings. I hereby irrevocably
designate and appoint Axesstel and its duly authorized officers and agents, as
my agents and attorney-in-fact to act for and on my behalf and instead of me, to
execute and file any applications or related findings and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights or other rights thereon with the same legal force and effect as if
executed by me.

4.9 Labor Code Section 2870. Notwithstanding the foregoing provisions of this
Article, I understand that any provision in the Agreement requiring the
assignment of my rights shall not apply to an Invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, a copy of
which is attached hereto as Exhibit 2.

ARTICLE V

PRIOR INVENTIONS

5.1 Prior Work. All previous work done by me for Axesstel relating in any way to
the conception, reduction to practice, creation, derivation, design,
development, manufacture, sale or support of products or services for Axesstel
is the property of Axesstel, and I hereby assign to Axesstel all of my right,
title and interest in and to such previous work.

5.2 Disclosure of Prior Innovations. I have identified on Exhibit 3 attached
hereto all Inventions, applicable to the business of Axesstel or relating in any
way to Axesstel’s business or demonstrably anticipated research and development
or business, which were conceived, reduced to practice, created, derived,
developed, or made by me prior to my employment with Axesstel, which I desire to
be excluded from this Agreement. I represent that I have no rights in any
Inventions other than those specified in Exhibit 3. If there is no such list on
Exhibit 3, I represent that I have neither conceived, reduced to practice,
created, derived, developed nor made any such prior Inventions at the time of
signing this Agreement.

5.3 Prior Agreements; No Conflict. I represent and warrant that my performance
of all the terms of this Agreement and as an employee or consultant of Axesstel
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by me in confidence or in trust prior to
my employment with or engagement as a consultant to Axesstel. I will not
improperly use or disclose to Axesstel, or induce Axesstel to use, any
confidential or proprietary information or material belonging to any previous
employers or others and understand that Axesstel will not ask me to do so.
Additionally, I will not bring any confidential, proprietary or trade secret
information or material belonging to others onto Axesstel’s premises. I
represent and warrant that I have returned all property and confidential
information belonging to all prior employers. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith or in conflict with my employment with or engagement as a consultant to
Axesstel.

 

-14-



--------------------------------------------------------------------------------

ARTICLE VI

GENERAL PROVISIONS

6.1 Governing Law. The interpretation, validity and effect of this Agreement
shall be governed by the laws of the State of California, without reference to
its conflict of laws provision.

6.2 Parties Bound and Benefited. This Agreement shall be binding upon me, my
heirs, executor, assigns, and administrators, and shall inure to the benefit of
Axesstel, its subsidiaries, successors and assigns.

6.3 Specific Performance. I agree that it would be impossible or inadequate to
measure and calculate Axesstel’s damages from any breach of the covenants set
forth herein. Accordingly, I agree that if I breach any such covenants, Axesstel
will have available, in addition to any other right or remedy available, the
right to obtain an injunction from a court of competent jurisdiction restraining
such breach or threatened breach by me and to specific performance of any
provision of this Agreement. I further agree that no bond or other security
shall be required in obtaining such equitable relief, and I hereby consent to
the issuance of such injunction and to the ordering of specific performance.

6.4 Indemnification. I agree to indemnify and hold Axesstel harmless for all
damages, costs and expenses of litigation (including reasonable attorneys’ fees)
associated with any violations of any agreements to which I am a party, any
inaccuracies in or breaches of any representations, warranties or covenants I
have made in this Agreement or my employment agreement or consulting agreement
with Axesstel, if any, or for any violation by me of any laws.

6.5 Entire Agreement. This Agreement (along with the Exhibits attached hereto)
and my employment agreement or consulting agreement with Axesstel, if any,
constitutes the entire agreement among the parties hereto pertaining to the
subject matter contained herein and supersedes all prior agreements,
representations, and understandings of the parties, whether oral or written,
with respect to its subject matter. This Agreement can only be modified by a
subsequent written agreement executed by the parties hereto.

6.6 Counterparts. This Agreement may be executed in multiple counterparts and
transmitted by facsimile or by electronic mail in “portable document format”
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a party’s signature. Each such counterpart shall
constitute an original and all of which together shall constitute one
instrument.

 

-15-



--------------------------------------------------------------------------------

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY.

 

  AXESSTEL, INC.   “Employee” or “Consultant”   By:  

/s/ Clark Hickock

   

/s/ Patrick Gray

  Name:  

Clark Hickock

    Signature   Title:  

Chief Executive Officer

           

Patrick Gray

        Print Name

 

-16-



--------------------------------------------------------------------------------

EXHIBIT 1

Termination Certificate

I certify that I have complied with all the terms of the Proprietary Information
and Invention Agreement of Axesstel, Inc., a Nevada corporation (“Axesstel”)
signed by me (the “Agreement”), including the reporting of any Inventions or
other Proprietary Information (as defined therein), conceived or made by me
(solely or jointly with others) covered by the Agreement.

Further, I certify that I do not have in my possession, nor have I failed to
return, any Company Documents (as defined in the Agreement) or reproductions of
any aforementioned items belonging to Axesstel.

Further, I agree that, in compliance with the Agreement, I will preserve as
confidential all Proprietary Information or anything relating or pertaining to
any business of Axesstel or any of its employees, clients, consultants or
licensees.

 

 

    Print Name    

 

   

 

Signature     Date

 

Exhibit 1



--------------------------------------------------------------------------------

EXHIBIT 2

California Labor Code Sections 2870 to 2872.

2870. (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

1. Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

2. Result from any work performed by the employee for his employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

2871. No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.

2872. If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.

 

Exhibit 2



--------------------------------------------------------------------------------

EXHIBIT 3

1. The following is a complete list of all Inventions relevant to the subject
matter of my employment with or engagement as a consultant to Axesstel that have
been made or conceived or first reduced to practice by me or jointly with others
prior to my employment or engagement as a consultant, which I desire to remove
from the operation of Axesstel’s Proprietary Information and Invention
Agreement:

         No inventions or improvements.

         See below: Any and all inventions regarding:

         Additional sheets attached.

2. I propose to bring to my employment the following materials and documents of
a former employer:

         No materials or documents

         See below:

 

 

    Print Name    

 

   

 

Signature     Date

 

  -1-   Exhibit A to Executive Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE OF CLAIMS AND COVENANT NOT TO SUE

This Release of Claims and Covenant Not To Sue (the “Release”) is entered into
by                      (“Executive”) in connection with the following facts:

A. Executive was an employee of Axesstel, Inc., a Nevada corporation
(“Axesstel”) and served as Axesstel’s [JOB TITLE].

B. Pursuant to the Executive Employment Agreement executed by the Parties on
April     , 2012 (the “Severance Agreement”), the Executive is eligible for
specified severance benefits upon the occurrence of certain events with such
benefits conditioned upon, among other things, the Executive’s execution and
non-revocation of this Release.

C. Executive’s employment was terminated on [DATE] (the “Separation Date”).

D. Pursuant to the terms of the Severance Agreement, Axesstel has determined to
treat the termination of Executive’s employment as eligible for payment of
certain severance benefits provided in the Severance Agreement.

NOW, THEREFORE, in consideration of the severance benefits and the covenants
contained herein, and intending to be legally bound, the Executive agrees as
follows:

1. Termination of Employment. Executive acknowledges and agrees that Executive’s
employment with Axesstel terminated as of the close of business on the
Separation Date. As of the Separation Date, Executive agrees that he/she is no
longer an employee of Axesstel and no longer holds any positions or offices with
Axesstel.

2. Severance Benefits. In consideration for the release of claims set forth
below and other obligations under this Release and the Severance Agreement and
in satisfaction of all of Axesstel’s obligations to Executive and further
provided that (i) this Release is signed by Executive and not revoked by
Executive under Section 5(c) herein and (ii) the Executive remains in continuing
compliance with all of the terms of this Release and the Severance Agreement,
the Executive is eligible to receive the Severance Compensation benefits
specified in Section 6.3 of the Severance Agreement.

3. Executive’s Release of Claims. Executive hereby expressly covenants not to
sue and releases and waives any and all claims, liabilities, demands, damages,
penalties, debts, accounts, obligations, actions, grievances, and causes of
action (“Claims”), whether now known or unknown, suspected or unsuspected,
whether at law or in equity, of any kind or nature whatsoever, which Executive
has or claims to have, now or hereafter, against Axesstel and its divisions,
facilities, subsidiaries and affiliated entities, successors and assigns, or any
of its or their respective past or present officers, directors, trustees,
shareholders, agents, employees, attorneys, insurers, representatives
(collectively, the “Releasees”), including, but not limited to, any Claims
arising out of or relating in any way to Executive’s employment at Axesstel and
the termination thereof. Executive hereby acknowledges and agrees that the
Claims released by this

 

  -1-   Exhibit B to Executive Employment Agreement



--------------------------------------------------------------------------------

Release include, but are not limited to, any and all Claims which arise or could
arise under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Federal Worker Adjustment and Retraining
Notification Act (or any similar state, local or foreign law), the California
Fair Employment and Housing Act, California statutory or common law, the Orders
of the California Industrial Welfare Commission regulating wages, hours, and
working conditions, and federal statutory law, or any Claim for severance pay,
bonus, sick leave, disability, holiday pay, vacation pay, life insurance, health
or medical insurance or any other fringe benefit. Nothing in this Release shall
limit in any way Executive’s right under California Workers’ Compensation laws
to file or pursue any workers’ compensation claim or any rights to
indemnification Executive may have in connection with Executive’s actions taken
in the course of his/her duties with Axesstel. This release shall not apply to
any claims that may not be waived as a matter of applicable law.

3.1 As part of this general release, Executive expressly releases, waives and
relinquishes all rights under Section 1542 of the California Civil Code which
states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Executive acknowledges that he/she may later discover facts in addition to or
different from those which Executive now knows, or believes to be true, with
respect to any of the subject matters of this Release, but that it is
nevertheless Executive’s intention to settle and release any and all Claims
released herein.

3.2 Executive warrants and represents that there is not now pending any action,
complaint, petition, executive charge, grievance, or any other form of
administrative, legal or arbitral proceeding by Executive against Axesstel and
further warrants and represents that no such proceeding of any kind shall be
instituted by or on Executive’s behalf based upon any and all Claims released
herein.

3.3 Executive expressly acknowledges, understands and agrees that this Release
includes a waiver and release of all claims which Executive has or may have
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
§621, et seq. (“ADEA”). The following terms and conditions apply to and are part
of the waiver and release of ADEA claims under this Release:

(i) Executive is advised to consult an attorney before signing this Release;

(ii) Executive is granted twenty-one (21) days after he/she is presented with
this Release to decide whether or not to sign this Release;

(iii) Executive will have the right to revoke the waiver and release of claims
under the ADEA within seven (7) days of signing this Release, and this Release
shall not become effective and enforceable until that revocation period has
expired without such revocation;

 

  -2-   Exhibit B to Executive Employment Agreement



--------------------------------------------------------------------------------

(iv) Executive hereby acknowledges and agrees that he/she is knowingly and
voluntarily waiving and releasing Executive’s rights and claims in exchange for
consideration (something of value) in addition to anything of value to which
he/she is already entitled; and

(v) Nothing in this Release prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law.

4. Labor Code Section 206.5. Executive agrees that Axesstel has paid to
Executive his/her salary and vacation accrued as of the Separation Date and that
these payments represent all such monies due to Executive through the Separation
Date. In light of the payment by Axesstel of all wages due, or to become due to
Executive, California Labor Code Section 206.5 is not applicable. That section
provides in pertinent part as follows:

“No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.”

5. Severability. Whenever possible, each provision of this Release will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Release will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

6. Entire Agreement. This Release and the Severance Agreement (and any
agreements referenced therein) represents the entire agreement and understanding
between the parties as to the subject matter hereof and supersedes all prior
agreements whether written or oral.

7. No Representations. Executive has not relied upon any representations or
statements made by Axesstel in deciding whether to execute this Release.

8. Right to Advice of Counsel. Executive acknowledges that Executive has had the
opportunity to fully review this Release and, if Executive so chooses, to
consult with counsel, and is fully aware of Executive’s rights and obligations
under this Release.

9. Voluntary Execution of Release. This Release is executed voluntarily by
Executive and without any duress or undue influence and with the full intent of
releasing all claims. The Executive acknowledges that:

(i) He/She has read this Release;

 

  -3-   Exhibit B to Executive Employment Agreement



--------------------------------------------------------------------------------

(ii) He/She understands the terms and consequences of this Release and of the
releases it contains;

(iii) He/She is fully aware of the legal and binding effect of this Release.

IN WITNESS WHEREOF, the Executive has executed this Release as shown below.

 

  EXECUTIVE  

 

  Dated:  

 

 

  -4-   Exhibit B to Executive Employment Agreement